IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


ANDREW COLLINS, AS EXECUTOR OF   :      No. 550 MAL 2015
THE ESTATE OF RICHARD A. COLLINS,:
DECEASED                         :
                                 :      Petition for Allowance of Appeal from
                                 :      the Unpublished Judgment Order and
            v.                   :      Order of the Superior Court at No. 762
                                 :      MDA 2014 entered on June 18, 2015,
                                 :      affirming the Order of the Lancaster
MANOR CARE OF LANCASTER, PA, LLC :      County Court of Common Pleas at No.
D/B/A MANORCARE HEALTH           :      12-15908 entered on April 4, 2014
SERVICES-LANCASTER, HCR MANOR    :
CARE, INC., HCR HEALTHCARE, LLC, :
HCR HEALTHCARE II, LLC, HCR      :
HEALTHCARE III, LLC, MANORCARE   :
HEALTH SERVICES, INC., MANOR     :
CARE, INC., LANCASTER GENERAL    :
REHABILITATION SERVICES, INC.,   :
D/B/A LANCASTER REHABILITATION   :
HOSPITAL, LLP, CRH OF LANCASTER, :
LLC, AND LANCASTER GENERAL       :
HEALTH                           :
                                 :
                                 :
PETITION OF: MANOR CARE OF       :
LANCASTER, PA, LLC D/B/A         :
MANORCARE HEALTH SERVICES-       :
LANCASTER, HCR MANOR CARE, INC., :
HCR HEALTHCARE, LLC, HCR         :
HEALTHCARE II, LLC, HCR          :
HEALTHCARE III, LLC, MANORCARE   :
HEALTH SERVICES, INC., MANOR     :
CARE, INC.                       :


                                  ORDER


                                             DECIDED: November 15, 2016
PER CURIAM

     AND NOW, this 15th day of November, 2016, the Petition for Allowance of

Appeal is GRANTED. The Superior Court’s order is VACATED, and the matter is
REMANDED for reconsideration in light of Taylor v. Extendicare Health Facilities, Inc.,

___ A.3d ___, 2016 WL 5630669 (Pa. Sept. 28, 2016).




                                 [550 MAL 2015] - 2